Name: Council Directive 91/630/EEC of 19 November 1991 laying down minimum standards fo the protection of pigs
 Type: Directive
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural policy;  environmental policy
 Date Published: 1991-12-11

 Avis juridique important|31991L0630Council Directive 91/630/EEC of 19 November 1991 laying down minimum standards fo the protection of pigs Official Journal L 340 , 11/12/1991 P. 0033 - 0038 Finnish special edition: Chapter 3 Volume 39 P. 0202 Swedish special edition: Chapter 3 Volume 39 P. 0202 COUNCIL DIRECTIVEof 19 November 1991laying down minimum standards for the protection of pigs(91/630/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas all Member States have ratified the European Convention on the protection of animals kept for farming purposes; whereas the Community has also approved this Convention by Decision 78/923/EEC (4) and has deposited its instrument of approval; Whereas the European Parliament, in its resolution of 20 February 1987 on animal welfare policy (5), called on the Commission to make proposals on minimum standards for the intensive farming of pigs; Whereas pigs, being live animals, are included in the list of products set out in Annex II of the Treaty; Whereas the keeping of pigs is an integral part of agriculture; whereas it constitutes a source of revenue for part of the agricultural population; Whereas differences which may distort conditions of competition interfere with the smooth running of the organization of the common market in pigs and pig products; Whereas there is therefore a need to establish common minimum standards for the protection of pigs kept for rearing and fattening in order to ensure rational development of production; Whereas it is necessary for official services, producers, consumers and others to be kept informed of developments in this field; whereas the Commission should therefore, on the basis of a report from the Scientific Veterinary Committee, pursue actively scientific research into the best pig-rearing system(s) from the point of view of pig welfare; whereas provision should accordingly be made for an interim period to enable the Commission to complete this task successfully, HAS ADOPTED THIS DIRECTIVE: Article 1This Directive lays down the minimum standards for the protection of pigs confined for rearing and fattening. Article 2For the purposes of this Directive, the following definitions shall apply: 1. 'pig`: an animal of the porcine species, of any age, kept for breeding or fattening; 2. 'boar`: a male pig after puberty, intended for breeding; 3. 'gilt`: a female pig after puberty and before farrowing; 4. 'sow`: a female pig after the first farrowing; 5. 'farrowing sow`: a female pig between the perinatal period and the weaning of the piglets; 6. 'dry pregnant sow`: a sow between weaning her piglets and the perinatal period; 7. 'piglet`: a pig from birth to weaning; 8. 'weaner`: a pig from weaning to the age of ten weeks; 9. 'rearing pig`: a pig from ten weeks to slaughter or service; 10. 'competent authority`: a competent authority within the meaning of Article 2 (6), of Directive 90/425/EEC (6). Article 3Member States shall ensure that: 1. - from 1 January 1994, all holdings newly-built or rebuilt and/or brought into use for the first time after that date shall comply with at least the following requirement: the unobstructed floor area available to each weaner or rearing pig reared in a group must be at least: - 0,15 m$ for a pig of an average weight of 10 kg or less, - 0,20 m$ for a pig of an average weight of between 10 kg and 20 kg, - 0,30 m$ for a pig of an average weight of between 20 kg and 30 kg, - 0,40 m$ for a pig of an average weight of between 30 kg and 50 kg, - 0,55 m$ for a pig of an average weight of between 50 kg and 85 kg, - 0,65 m$ for a pig of an average weight of between 85 kg and 110 kg, - 1,00 m$ for a pig of an average weight of more than 110 kg; - from 1 January 1998, the minimum standards provided for above shall apply to all holdings; 2. the construction or conversion of installations in which sows and gilts are tethered shall be prohibited after 31 December 1995. However, the use of installations built prior to 1 January 1996 which do not meet the requirements of point 1 may be authorized by the competent authority in the light of the results of the inspections provided for in Article 7 (1), for a period which shall under no circumstances extend beyond 31 December 2005. The provisions of this Article shall not apply to holdings with fewer than six pigs or five sows with their piglets. Article 41. Member States shall ensure that the conditions for rearing pigs comply with the general provisions laid down in the Annex. However, until 30 June 1995, the Member States' competent authorities may authorize derogations from paragraphs 3, 5, 8 and 11 of Chapter I of the Annex. 2. Moreover, before this Directive enters into force, the Commission, in cooperation with the Member States, shall issue a recommendation defining any additional minimum standards for the protection of pigs supplementing those in the Annex. Article 5The provisions of the Annex may be amended in accordance with the procedure laid down in Article 10, in order to take account of scientific progress. Article 6By 1 October 1997, the Commission shall submit to the Council a report, drawn up on the basis of an opinion from the Scientific Veterinary Committee, on the intensive pig-rearing system(s) which comply with the welfare requirements of pigs from the pathological, zootechnical, physiological and behavioural points of view and on the socio-economic implications of the different systems. The report shall particularly take into account the welfare of sows reared in varying degrees of confinement and in groups and shall be accompanied by appropriate proposals which take account of the conclusions of the report. The Council shall act by qualified majority on those proposals no later than three months after their submission. Article 71. Member States shall ensure that inspections are carried out under the responsibility of the competent authority in order to check that the provisions of this Directive and its Annex are being complied with. These inspections, which may be carried out on the occasion of checks made for other purposes, shall each year cover a statistically representative sample of the different rearing systems used in each Member State. 2. The Commission shall, in accordance with the procedure laid down in Article 10, draw up a code of rules to be applied in carrying out the inspections provided for in paragraph 1. 3. Every two years, by the last working day in April and for the first time by 30 April 1996, Member States shall inform the Commission of the results of the inspections carried out during the previous two years in accordance with this Article, including the number of inspections carried out in proportion to the number of holdings in their territory. Article 8Animals imported from non-member countries must, with respect to the requirements for their welfare, whilst being reared, receive treatment at least equivalent to that guaranteed by this Directive to animals of Community origin. This requirement must be stated in a certificate issued by the competent authority of the non-member country concerned. Article 9Veterinary experts from the Commission may, where necessary for the uniform application of this Directive, carry out on-the-spot checks in cooperation with the competent authorities. The persons carrying out these checks shall implement the special personal hygiene measures necessary to exclude any risk of transmission of disease. The Member State in the territory of which a check is being carried out shall give all necessary assistance to the experts in carrying out their duties. The Commission shall inform the competent authority of the Member State concerned of the results of the checks. The competent authority of the Member State concerned shall take any measures which may prove necessary to take account of the results of the check. With regard to relations with non-member countries, the provisions of Chapter III of Directive 91/496/EEC (1) shall apply. General rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 10. Article 101. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter without delay to the Standing Veterinary Committee set up by Directive 68/361/EEC (2), hereinafter referred to as the 'Committee`, either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. 4. If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, within three months of the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission except where the Council has decided against the measures by a simple majority. Article 111. Member States shall bring into force the laws, regulations and administrative provisions, including any sanctions, necessary to comply with this Directive not later than 1 January 1994. They shall forthwith inform the Commission thereof. Where Member States adopt these provisions, the latter shall include a reference to this Directive or shall be accompanied by such a reference on their official publication. The details of this reference shall be adopted by the Member States. 2. However, from the date set in paragraph 1, Member States may, in compliance with the general rules of the Treaty, maintain or apply within their territories stricter provisions for the protection of pigs than those laid down in this Directive. They shall inform the Commission of any such measures. Article 12This Directive is addressed to the Member States. Done at Brussels, 19 November 1991. For the CouncilThe PresidentP. BUKMAN(1) OJ N ° C 214, 21. 8. 1989, p. 31. (2) OJ N ° C 113, 7. 5. 1990, p. 183. (3) OJ N ° C 62, 12. 3. 1990, p. 40. (4) OJ N ° L 323, 17. 11. 1978, p. 12. (5) OJ N ° C 76, 23. 3. 1987, p. 185. (6) OJ N ° L 224, 18. 8. 1990, p. 29. Directive as last amended by Directive 91/496/EEC (OJ N ° L 268, 24. 9. 1991, p. 56). (1) OJ N ° L 268, 24. 9. 1991, p. 56. (2) OJ No 255, 18. 10. 1968, p. 23. ANNEX CHAPTER I GENERAL CONDITIONS 1. Materials used for the construction of housing, particularly stalls and equipment with which the pigs may come into contact, must not be harmful to the pigs and must be capable of being thoroughly cleaned and disinfected. 2. Until Community rules are laid down on the matter, electrical circuits and equipment must be installed in accordance with national rules in force so as to avoid electric shocks. 3. Insulation, heating and ventilation of the building must ensure that air circulation, dust level, temperature, relative air humidity and gas concentrations are kept within limits which are not harmful to the pigs. 4. All automated or mechanical equipment essential for the pigs' health and welfare must be inspected at least once daily. Where defects are discovered, these must be rectified immediately or, if this is impossible, appropriate steps must be taken to safeguard the health and well-being of the pigs until the defect has been rectified, notably by using alternative methods of feeding and maintaining a satisfactory environment. Where an artificial ventilation system is used, provision must be made for an appropriate back-up system to guarantee sufficient air renewal to preserve the health and well-being of the pigs in the event of failure of the system, and an alarm system must be provided to warn the stock-keeper of the failure. The alarm system must be tested regularly. 5. Pigs must not be kept permanently in darkness. To meet their behavioural and physiological needs, provision must be made, allowing for the different climatic conditions in the Member States, for appropriate natural or artificial lighting; if the latter, it must function for a period at least equivalent to the period of natural light normally available between 9 a.m. and 5 p.m. In addition, suitable lighting (fixed or portable) strong enough to allow the pigs to be inspected at any time must be available. 6. All pigs reared in groups or in stalls must be inspected by the owner or the person responsible for the animals at least once a day. Any pig which appears to be ill or injured must be treated appropriately without delay. It should be possible, wherever necessary, to isolate sick or injured pigs in adequate accommodation with dry, comfortable bedding. Veterinary advice must be obtained as soon as possible for pigs which are not responding to the stock-keeper's care. 7. If pigs are kept together, measures must be taken to prevent fighting which goes beyond normal behaviour. Pigs which show persistent aggression towards others or are victims of such aggression must be isolated or kept separate from the group. 8. The accommodation for pigs must be constructed in such a way as to allow each pig to: - lie down, rest and stand up without difficulty, - have a clean place in which it can rest, - see other pigs. 9. Where tethers are used, they must not cause injury to the pigs and must be inspected regularly and adjusted as necessary to ensure a comfortable fit. Each tether shall be of sufficient length to allow the pigs to move as stipulated in paragraph 8. The design must be such as to avoid, as far as possible, any risk of strangulation or injury. 10. Housing, pens, equipment and utensils used for pigs must be properly cleaned and disinfected to prevent cross-infection and the build-up of disease-carrying organisms. Faeces, urine and uneaten or spilt food must be removed as often as necessary to reduce smell and avoid attracting flies or rodents. 11. Floors must be smooth but not slippery so as to prevent injury to the pigs and so designed as not to cause injury or suffering to pigs standing or lying on them. They must be suitable for the size and weight of the pigs and form a rigid, even and stable surface. The lying area must be comfortable, clean and adequately drained and must not adversely affect the pigs. Where bedding is provided, this must be clean, dry and not harmful to the pigs. 12. All pigs must be provided with a diet appropriate to their age, weight and behavioural and physiological needs, to promote a positive state of health and well-being. 13. All pigs must be fed at least once a day. Where pigs are housed in groups and not fed ad libitum, or by an automatic feeding system, each pig must have access to the food at the same time as the others in the group. 14. All pigs over two weeks of age must have access to a sufficient quantity of fresh water or be able to satisfy their fluid intake needs by drinking other liquids. 15. Feeding and watering equipment must be designed, constructed, placed and maintained so that contamination of the pigs' feed and water is minimized. 16. In addition to the measures normally taken to prevent tail-biting and other vices and in order to enable them to satisfy their behavioural needs, all pigs, taking into account environment and stocking density, must be able to obtain straw or any other suitable material or object. CHAPTER II SPECIFIC PROVISIONS FOR VARIOUS CATEGORIES OF PIGS I. BOARSBoar pens must be sited and constructed so as to allow the boar to turn round and to hear, smell and see other pigs, and to provide for clean resting areas. The lying area must be dry and comfortable. The minimum pen size for an adult boar shall be 6 m$. However, a larger area must be provided where pens are used for service. II. SOWS AND GILTS1. Pregnant sows and gilts must, if necessary, be treated against external and internal parasites. If they are placed in farrowing crates, pregnant sows and gilts must be thoroughly cleaned. 2. They must be provided with a clean, adequately drained, comfortable lying area and must, if necessary, be given suitable nesting material. 3. An unobstructed area behind the sow or gilt must be available for the ease of natural or assisted farrowing. 4. Farrowing crates where sows are kept loose must have some means of protecting the piglets, such as farrowing rails. III. PIGLETS1. If necessary, piglets must be provided with a source of heat and a solid, dry and comfortable lying area away from the sow where all of them can rest at the same time. 2. Where a farrowing crate is used, the piglets must have sufficient space to be able to be suckled without difficulty. 3. If practised, the castration of male pigs aged over four weeks may be carried out only under anaesthetic by a veterinarian or a person qualified in accordance with national legislation. 4. Neither tail docking nor tooth clipping must be carried out routinely but only when there is evidence, on the farm, that injuries to sows' teats or to other pigs' ears or tails have occurred as a result of not carrying out these procedures. Where tooth clipping appears necessary, this must be carried out within seven days of birth. 5. Piglets must not be weaned from the sow at less than three weeks of age unless the welfare or health of the dam or piglets would otherwise be adversely affected. IV. WEANERS AND REARING PIGSPigs must be placed in groups as soon as possible after weaning. They should be kept in stable groups with as little mixing as possible.